Title: To Thomas Jefferson from John Smith of Ohio, 21 March 1804
From: Smith, John (Ohio)
To: Jefferson, Thomas


          
            Sir 
            Wednesday Morn [21 Mch. 1804]
          
          I am sorry, that I have it in my power to inform you that the bill requiring the next meeting of Congress to commence on the first monday of november, has passed the Senate by a large majority—
          I have the honour to be Sir very respectfully your most obedt Servt.
          
            John Smith 
          
        